991 So. 2d 1042 (2008)
STATE of Florida, Appellant,
v.
Gillion Anthony GRAHAM, Appellee.
No. 4D08-477.
District Court of Appeal of Florida, Fourth District.
October 15, 2008.
Bill McCollum, Attorney General, Tallahassee, and Thomas A. Palmer and Katherine Y. McIntire, Assistant Attorneys General, West Palm Beach, for appellant.
David F. Pleasanton of David F. Pleasanton, P.A., West Palm Beach, for appellee.
*1043 PER CURIAM.
Affirmed. See Dooley v. State, 743 So. 2d 65 (Fla. 4th DCA 1999).
TAYLOR, HAZOURI and MAY, JJ., concur.